UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* MDS INC. (Name of Issuer) Common Stock (Title of Class of Securities) 55269P302 (CUSIP Number) September 20, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 8 Pages Exhibit Index: Page 7 SCHEDULE 13G CUSIP No.: 55269P302 Page 2of 8 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). WEST FACE CAPITAL INC. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 0 7. Sole Dispositive Power None 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0% Type of Reporting Person: CO, IA SCHEDULE 13G CUSIP No.: 55269P302 Page3of 8 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). GREGORY A. BOLAND 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 0 7. Sole Dispositive Power None 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0% Type of Reporting Person: IN, HC Page 4 of 8 Pages Item 1(a). Name of Issuer: MDS Inc. (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 2810 Matheson Blvd. East, Suite 500, Mississauga, Ontario, Canada L4W 4X7 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) West Face Capital Inc. (“West Face”); and ii) Gregory A. Boland (“Mr. Boland”). This Statement relates to the Shares (as defined herein) held for the accounts of each of West Face Long Term Opportunities Global Master L.P., a Cayman Islands Limited Partnership (“WFGM”), West Face Long Term Opportunities Master Fund L.P., a Cayman Islands Limited Partnership (“WFMF”), West Face Long Term Opportunities (USA) Limited Partnership, a Delaware Limited Partnership (“WFLP”), and West Face Long Term Opportunities Limited Partnership (“WFCLP”), a Canadian Limited Partnership.West Face serves as investment manager to each of WFGM, WFMF, WFLP and WFCLP.West Face (Cayman 2) Inc. serves as the General Partner of WFGM. West Face (Cayman) Inc. serves as the General Partner of WFMF.West Face Capital LLC serves as the General Partner of WFLP. West Face General Partner Inc. serves as the General Partner of WFCLP.Mr. Boland serves as a director of West Face (Cayman 2) Inc.,West Face (Cayman) Inc., West Face Capital LLC and West Face General Partner Inc.Mr. Boland is also President and Chief Executive Officer of West Face.In such capacity, Mr. Boland may be deemed to have voting and dispositive power over the Shares held for each of WFGM, WFMF, WFLP and WFCLP. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 2 Bloor Street East, Suite 810, Toronto, Ontario M4W 1A8. Item 2(c). Citizenship: 1) West Face is a Canadian company; and 2) Mr. Boland is a citizen of Canada. Item 2(d). Title of Class of Securities: Common Shares(the “Shares”). Item 2(e). CUSIP Number: 55269P302 Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Page 5 of 8 Pages Item 4. Ownership: Item 4(a).
